Judgment, Supreme Court, New York County, rendered June 7, 1977, convicting defendant of robbery in the second degree upon her plea of guilty, and sentencing her to a term of imprisonment; and the order of the Supreme Court, New York County, entered December 19, 1979, denying defendant’s motion to suppress her identification, are both affirmed. Inasmuch as the hearing court decided this matter before the United States Supreme Court decision in Payton v New York (445 US 573) it did not deem it necessary to determine whether there existed an untainted, independent basis for an in-court identification. Since, in light of Payton, such a finding may now be material, we have carefully reviewed the record and find ample basis therefor. Accordingly, we now do what the hearing court should have done and make such a finding. Based upon the findings made by the hearing court and the additional finding made by us, we conclude that the motion to suppress defendant’s identification was properly denied. Accordingly, we affirm the judgment of conviction. Concur —Markewich, Lupiano and Bloom, JJ; Sandler, J. P., concurs in the result only.